Citation Nr: 0002059	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-06 137	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Los Angeles, California



THE ISSUE

Whether the veteran has additional disability of the lower 
extremities as a result of the administration of medication 
by a VA facility in April and May 1996.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel



INTRODUCTION

The veteran had active service from July 1971 to June 1975.  

This appeal arises from a rating decision by the RO denying 
compensation pursuant to 38 U.S.C.A. § 1151 for additional 
disability of the lower extremities resulting from medication 
prescribed for the veteran by a VA facility in April and May 
1996.  The basis of the denial was that no additional 
permanent disability resulting from such treatment was shown 
by the evidence of record.  

In this regard, the Board notes that the veteran originally 
filed a claim for § 1151 benefits for disability resulting 
from prescribed medication and his claim was denied and 
developed for appellate review on that basis.  However, the 
record shows that service connection has been established for 
paranoid type schizophrenia, rated as 100 percent disabling 
since 1985, and that the medication in question was actually 
prescribed for the veteran for treatment of his service-
connected psychiatric disorder.  Thus, his claim also 
represents a claim for service connection for disability on a 
secondary basis under 38 C.F.R. § 3.310.  

The theories of entitlement under 38 U.S.C.A. § 1151 and 
38 C.F.R. § 3.310 each require a demonstration of additional 
disability in order to be well grounded.  Since the RO has 
denied the § 1151 claim on the basis that no additional 
disability was found, the Board finds that under the 
circumstances of this case the RO's failure to address the 
question of secondary service connection is mere harmless 
error.  In order to grant entitlement under either theory, 
additional disability resulting from the medication would 
have to be shown and therefore the Board has restated the 
issue as: Whether the veteran has additional disability of 
the lower extremities as a result of the administration of 
medication by a VA facility in April and May 1996.  


FINDING OF FACT

The record does not contain competent medical evidence 
showing that any additional disability has resulted from the 
administration of medication at a VA facility in April and 
May 1996.


CONCLUSION OF LAW

The claim that additional disability has resulted from the 
administration of medication by a VA facility during April 
and May 1996 is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The record shows that the veteran was prescribed 
Risperidone to stabilize his service-connected psychiatric 
disorder at a VA facility in April 1996.  Subsequently, the 
veteran developed numbness and discomfort from the waist into 
the lower extremities that was said to be a side effect of 
the prescribed medication.  The medication was discontinued 
in early May 1996.  Clinical records show the veteran's 
symptomatology gradually subsided.  

In an August 1996 letter, the veteran complained that he had 
had numbness and pain of the lower extremities since being 
prescribed medication by the VA in April 1996.  In February 
1997, correspondence was received from the veteran's 
representative seeking benefits for the claimed additional 
disability under § 1151.  

Pursuant to his claim, the veteran underwent VA examinations 
in March 1997.  On examination of the joints, the veteran 
complained of bilateral knee pain, but examination of the 
knees was negative for any abnormal findings and x-ray 
studies were negative.  The examiner commented that the 
veteran did not have evidence of significant pathology of the 
knees and feet that would warrant a finding of permanent 
disability.  

On examination of the feet, the same examiner noted the 
history of pain and numbness following the use of 
Risperidone.  The examiner noted a hesitant gait that did not 
appear antalgic.  The veteran was said to have decreased 
subjective sensation over the plantar aspects of the 
forefeet, distal to the midfoot region.  However, this was 
intact objectively to both light touch sharp/dull 
discrimination.  There were no significant abnormalities 
noted on clinical or x-ray examination.  The diagnosis was 
mild persistent numbness over the plantar aspects of the 
forefeet with no objective evidence of significant pathology.  

A rating action  in September 1997 denied the veteran's claim 
on the basis that there was no objective evidence of 
permanent additional disability resulting from the prescribed 
medication.  

In October 1997, correspondence was received by the RO from 
the veteran, his brother and step mother detailing his 
multiple problems after being placed on Risperidone in early 
1996.  

In October 1997, the veteran was afforded a neurologic 
consultation.  The consultant furnished a detailed history of 
the veteran's problems.  After examination, he was unable to 
provide a definitive diagnosis and his assessment was 
subjective complaints of burning paresthesia of feet.  He 
noted improvement in the veteran's condition since 1996 and 
recommended that no additional neurologic testing be 
conducted unless there was an increase in symptomatology.  He 
also noted that the veteran's subjective complaints had 
diminished with medication.  

Criteria.  As the veteran's claim for benefits under 38 
U.S.C.A. § 1151 was filed before October 1997, his claim was 
adjudicated under the provisions of 38 U.S.C.A. § 1151 as 
they existed prior to that date.  VAOPGCPREC 40-97.  

Any veteran who shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or in death, 
disability compensation shall be awarded in the same manner 
as if such disability, aggravation, or death were service-
connected.  38 U.S.C.A. § 1151, as in effect prior to October 
1, 1997.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999).  

Analysis.  The threshold question in all cases is whether the 
claim is well grounded under 38 U.S.C.A. § 5107(a).  A 
veteran claiming entitlement to VA benefits has the burden of 
submitting supporting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is 
plausible, that is, one which is meritorious on its own or 
capable of substantiation.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  In order for a claim for 
service connection to be well grounded, there must be 
competent evidence that the veteran currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), and evidence of incurrence or aggravation of a 
disease or injury in service.  A claim for benefits under 38 
U.S.C.A. § 1151 is comparable to a claim for service 
connection, with the exception that it is VA hospital, 
surgical or medical care, not the period of service, that is 
the key period in question.  With respect to service 
connection under 38 C.F.R. § 3.310, a disability shown to be 
proximately due to or the result of service-connected 
disability or its treatment is the focal point.  

In either case, the veteran still has the burden of 
submitting cognizable evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is 
plausible or capable of substantiation, that is, he must 
submit competent evidence of additional disability as the 
result of VA treatment or due to service-connected 
disability.  Where the determinative issue involves a 
question of medical diagnosis, competent medical evidence to 
the effect that the claim is "plausible" or "possible" is 
required.  Grottveit, supra at 93.  A claimant cannot meet 
his burden simply by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In sum, the 
initial element of a well-grounded claim is that the veteran 
has the disability at issue.  See Rabideau.  If this element 
is not satisfied, the claim is not well grounded.  

In the present case, the record shows that the veteran had 
adverse side effects including pain and numbness of the lower 
extremities as a result of medication furnished to him by the 
VA in April 1996 as part of his treatment program.  The 
medication was terminated in May 1996 and the veteran's acute 
symptoms gradually improved over time.  The subsequent 
medical records to include joint, feet and neurologic 
examinations conducted in 1997 fail to show the presence of 
any permanent disability which could be the subject of a 
grant of compensation.  These examiners were specifically 
asked to examine the veteran with respect to the claimed 
disability; however, they found no objective evidence of any 
pertinent disability.  There is of record no competent 
medical evidence to establish the current presence of the 
claimed disability for which compensation is sought.  Thus, 
there is no showing by competent medical evidence of any 
identifiable chronic disability to which the veteran's 
subjective complaints can be attributed.  

As noted above, a well-grounded claim requires, at the least, 
a showing that the veteran now has the claimed disorder.  See 
Rabideau.  In order for the veteran's claim to be well 
grounded, there must be evidence of a current disability.  
Here, the only evidence of the claimed disability consists of 
statements and contentions of the veteran and his family 
members.  However, as laypersons, they are not competent to 
provide medical diagnoses or opinions.  See Espiritu.  In the 
absence of a currently existing disability, there is no basis 
for a grant of compensation under 38 U.S.C.A. § 1151 or 
service connection under 38 C.F.R. § 3.310.  Since the 
veteran is not shown by competent medical evidence to have a 
current disability resulting from the administration of 
medication by a VA facility in April and May 1996, his claim 
is not well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
appellant's claim is well grounded, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether the appellant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the 
appellant's failure to meet the initial burden of the 
adjudication process, the Board concludes that he has not 
been prejudiced by the decision herein.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well-grounded claim, 
and the veteran has not indicated the existence of any 
medical evidence that has not already been obtained that 
would well ground his claim.  McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 
1997).


ORDER

Inasmuch as the existence of additional disability as a 
result of the administration of medication by a VA facility 
in April and May 1996 is not shown, the benefit sought on 
appeal is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

